DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al (US 20140161295 A1).

With respect to claim 1, Huang discloses a sound-receiving device, comprising: 
figs.1,2 #10,20), wherein an outer surface of the housing is provided with a first sound-receiving hole (#11) and a second sound-receiving hole (#12)(Par.[0023]); 
a connecting cavity (#21,22), provided in an internal space of the housing, wherein the connecting cavity comprises a connecting channel, a first hole and a second hole are respectively provided at two ends of the connecting channel, the first hole is connected to the first sound-receiving hole (fig.2: first hole #11 is connected to first end of channel #21), and the second hole is connected to the second sound-receiving hole (fig.2: second hole #12 is connected to second end of channel #22)(Par.[0023]); 
a sound-receiving assembly (#30), comprising a first sound-receiving diaphragm (#41) and a second sound-receiving diaphragm (#42)(Par.[0023]), wherein the sound-receiving assembly is disposed between the first hole and the first sound-receiving hole, the first sound-receiving diaphragm receives a first sound, and the second sound-receiving diaphragm receives a second sound (Par.[0023] each diaphragm #41,42 captures a respective sound via a sound hole #11,12 via channels #21,22); and 
a signal processing circuit (#50), electrically connected to the sound-receiving assembly, wherein the signal processing circuit generates an output result according to the first sound and the second sound (Par.[0023] printed circuit board #50 is electrically connected to the microphone assembly #30, wherein it is an inherent function of the circuit board to receive the first and second sound signals captured by the microphone assembly).

see embodiment of figure 3, sound holes #11 and #12 may be on first and second surfaces #16,17).

With respect to claim 3, Huang discloses the sound-receiving device according to claim 2, wherein an angle between the first surface and the second surface ranges from 90 degrees to 180 degrees (fig.3 surfaces #16 and #17 are 90 degrees apart)

With respect to claim 4, Huang discloses the sound-receiving device according to claim 1, wherein the first sound-receiving diaphragm and the second sound-receiving diaphragm are two opposite side surfaces (fig.2 diaphragms #41,42 are opposite one another).	

With respect to claim 5, Huang discloses the sound-receiving device according to claim 4, wherein the sound-receiving assembly separates the connecting channel (fig.2 assembly #30 separates channels #21 and #22), a first sound-receiving channel (#21) is formed between the first sound-receiving diaphragm and the first sound-receiving hole, and a second sound-receiving channel (#22) is formed between the second sound-receiving diaphragm and the second sound-receiving hole, wherein a distance of the first sound-receiving channel is less than or equal to a distance of the second sound-receiving channel (fig.2 channels #21 and #22 are equal in distance).

With respect to claim 8, Huang discloses the sound-receiving device according to claim 1, wherein the sound-receiving device comprises a first fixing member (fig.2 portion of #30 housing diaphragm #41) and a second fixing member (fig.2 portion of #30 housing diaphragm #42), the first fixing member is disposed at the first sound-receiving hole and is located in the internal space, and the second fixing member is disposed at the second sound-receiving hole and is located in the internal space (microphone housing #30 is disposed in the internal space formed by duct #20).

With respect to claim 9, Huang discloses the sound-receiving device according to claim 8, wherein the second fixing member is disposed at the first hole, a fixing structure (fig.2 #33) is formed between the first fixing member and the second fixing member, and the sound-receiving assembly is accommodated in the fixing structure (Par.[0029]).

With respect to claim 10, Huang discloses the sound-receiving device according to claim 9, comprising a buffer member (fig.2 #20), disposed between the sound-receiving assembly and the fixing structure, wherein the sound-receiving assembly is fixed into the fixing structure by using the buffer member (Par.[0023] acoustic boot #20 forms a buffer for fixing the microphone assembly #41,42 into the fixing structure of the microphone housing #30).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20140161295 A1) in view of Isaac et al (US 20130142355 A1).

With respect to claim 6, Huang discloses the sound-receiving device according to claim 5, however does not disclose expressly wherein the signal processing circuit adjusts the first sound according to a phase relationship between the first sound and the second sound, to generate the output result.
Isaac discloses a signal processing circuit that adjusts a first sound captured by a first microphone (fig.2A #122) according to a phase relationship between the first sound and the second sound captured by a second microphone (fig.2A #120), to generate the output result (fig.2A “Y”)(Par.[0026-0028] the first microphone signal is adjusted by filters #116,118 and 119 to generate an output signal “Y” that comprises a null in a desired direction).
It would have been obvious before the effective filing date to a person of ordinary skill in the art to process the captured audio signals of Huang with the signal processing circuitry of Isaac.  The motivation for doing so would have been to direct a null of the microphone sensitivity pattern towards a known noise source, thereby improving a signal quality of the captured audio signal by reducing the noise. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 20140161295 A1) in view of Isaac et al (US 20130142355 A1) and in further view of Sibbald et al (US 20180041828 A1).

With respect to claim 7, Huang discloses the sound-receiving device according to claim 6, however does not disclose expressly comprising a first outer cover and a second outer cover, wherein the first outer cover is disposed on the first sound-receiving hole, the second outer cover is disposed on the second sound-receiving hole, the first outer cover and the second outer cover have a mesh cover density relationship, and the sound-receiving assembly adjusts the first sound according to the phase relationship and the mesh cover density relationship, to generate the output result.
Sibbald discloses a sound-receiving device comprising a first outer cover (fig.3A #210) and a second outer cover (fig.3A #212), wherein the first outer cover is disposed on a first sound-receiving hole (fig.3A “A”), the second outer cover is disposed on a second sound-receiving hole (fig.3A “B”), the first outer cover and the second outer Par.[0096]), and the sound-receiving assembly adjusts the first sound according to the mesh cover density relationship, to generate the output result (Par.[0101] microphone responses may be adjusted based on a mesh density relationship of the covers, as shown in the plot of fig.9).
It would have been obvious before the effective filing date to a person of ordinary skill in the art to adjust the microphone responses of Huang and Isaac based on a density of mesh used to cover the sound holes.  The motivation for doing so would have been to relatively dampen excessive sound waves due to noise, such as wind noise, from the captured sound signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Inoda et al (US 20120243721 A1) discloses a differential microphone unit.
Baumhauer Jr, et al (US 5226076) discloses a directional microphone assembly. 
Baumhauer Jr, et al (US 5121426) discloses a directional microphone. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R KURR whose telephone number is (571)270-5981. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON R. KURR
Primary Examiner
Art Unit 2654



/JASON R KURR/Primary Examiner, Art Unit 2654